ACCEPTED
                                                                                       01-15-00286-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   6/8/2015 3:47:51 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                              No. 01-15-00286-CV

                       IN THE COURT OF APPEALS                        FILED IN
                                                               1st COURT OF APPEALS
                    FOR THE FIRST DISTRICT OF TEXAS                HOUSTON, TEXAS
                           HOUSTON, TEXAS                      6/8/2015 3:47:51 PM
                                                               CHRISTOPHER A. PRINE
                                In re                                  Clerk
                          PAULA M. MILLER
             and JAS FAMILY LIMITED PARTNERSHIP #4, LTD



                 APPELLEE’S MOTION TO DISMISS

TO THE HONORABLE COURT OF APPEALS:

      Appellee, JAS FAMILY LIMITED PARTNERSHIP #4, LTD, would show

the Court that Appellant, PAULA M. MILLER, filed an appeal of an interlocutory

order (see Tab A) which was not a final judgment in this appeal.

      Historically, on November 12, 2013, the Honorable Terri Tipton Holder

pronounced a decision recited in the Order attached as Tab A. Shortly after this

pronouncement, PAULA M. MILLER filed a Motion to Recuse Terri Tipton

Holder.   Ultimately, the Motion to Recuse Terri Tipton Holder was denied.

Shortly after denial of the Motion to Recuse Terri Tipton Holder, PAULA M.

MILLER filed a bankruptcy in the United States Bankruptcy Court, Southern

District of Texas, Houston Division. Ultimately, the bankruptcy was dismissed.

Subsequent to the bankruptcy being dismissed, on January 27, 2015, the Order in

Tab A was signed and entered. Shortly thereafter, PAULA M. MILLER gave
notice of appeal to this court in the above styled cause. Additionally, PAULA M.

MILLER failed to pay the filing fee for the appeal. With no filing fee, nor record

presented to this Honorable First Court of Appeals, the Clerk had no information to

identify that there was no final judgment in this cause and that the appeal should

not be docketed or scheduled for summary dismissal.

      Appellee, JAS FAMILY LIMITED PARTNERSHIP #4, LTD, moves this

Court to dismiss this appeal so that the Trial Court might go forward in proceeding

in the pending cause which has been “stayed” as a result of this appeal.

      Wherefore, premises considered, JAS FAMILY LIMITED PARTNERSHIP

#4, LTD respectfully prays that the Court grant its Motion to Dismiss this untimely

appeal.

                                             Respectfully submitted,


                                             /s/ Michael M. Phillips
                                             ______________________________
                                             Michael M. Phillips
                                             State Bar No. 15939000
                                             THE MICHAEL M. PHILLIPS LAW
                                             FIRM, P.C.
                                             P.O. Box 1030
                                             Angleton, Texas 77516-1030
                                             (979) 849-4382 Telephone
                                             (979) 849-1409 Fax
                                             michael@mphillipslaw.com

                                             ATTORNEY FOR APPELLEE,
                                             JAS FAMILY LIMITED
                                             PARTNERSHIP #4, LTD
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Motion to Dismiss has
been sent to the following in accordance with the Texas Rules of Appellate
Procedure on this 8th day of June, 2015:

            Paula M. Miller
            P.O. Box 981013
            Houston, Texas 77098
            Fax: (801) 618-1656


                                           /s/ Michael M. Phillips
                                           ______________________________
                              No. 01-15-00286-CV

                       IN THE COURT OF APPEALS
                    FOR THE FIRST DISTRICT OF TEXAS
                           HOUSTON, TEXAS

                                 Inre
                           PAULA M. MILLER
              and JAS FAMILY LIMITED PARTNERSHIP #4, LTD



               AFFIDAVIT OF MICHAEL M. PHILLIPS
STATE OF TEXAS                  §
                                §
COUNTY OF BRAZORIA              §

      Before me, the undersigned authority in and for the State of Texas,

personally appeared Michael M. Phillips, who, after being duly sworn by me, upon

oath deposed and stated:

      1.     My name is Michael M. Phillips. I am above the age of eighteen (18)

years, of sound mind, and capable of making this affidavit. The facts stated within

this affidavit are within my personal knowledge and are true and correct. I am the

principal attorney of The Michael M. Phillips Law Firm, P.C. in Angleton,

Brazoria County, Texas. I am licensed to practice law in the State of Texas and

have been the primary attorney in charge of the preparation and filing of Trial

Court Plaintiff's Motion to Dismiss Appeal.
      2.                 The document attached as Tab A in the Motion to Dismiss is a true

and correct copy of a document filed in the underlying proceeding, JAS Family

Limited Partnership #4J LTD v. Paula M Miller; Cause No. 65767; In the 149th

District Court, Brazoria County, Texas.

      Signed this gth day of June, 2015.



                                                      Michael M. Phillips

       SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned authority,
on this gth day of June, 2015.


           \11111/t/
      $~'t-v;; f.u~~          SYLVIA FAY HOCUTT
     ff~i~·;"'i Notary Public, State of Texas
     '?:,CSS.·.~.:~j         My Commission Expires    Nota Public in a
      ~"~'.~-;·. ···~,~
       ..,,,,,,?.~.~~~''"'     Marc h 17, 201 7
                                                      The State of Texas
Tab A
                                                                                    ,t __ r?on~rnCID
                                                                               at~~~-o'clock-f--M·

                                                                                       JAN 27 2015
                                     CAUSE NO. 65767                                ~~ t:!a-..~
                                                                               Cleft( of District Court~a Co., Texas
                                                                               BY                           DEPUlY
JAS FAMILY LIMITED PARTNERSHIP                       §       IN THE DISTRICT COURT                 .
#4LTD                                                §
                                                     §
vs.                                                  §       BRAZORIA COUNTY, TEXAS
                                                     §
                                                     §
PAULAM. MILLER                                       §       149TH JUDICIAL DISTRICT




                                           OR.DER



       On the 12th day of November, 2013, the Court held a hearing on Plaintiff's Motion for

Emergency Relief recited in Plaintiff's Second Amended Petition and a Motion to Abate filed by

the Defendant, Paula M. Miller. JAS Family Limited Partnership #4 LTD appeared through its

duly authorized representative, James A. Prince and its counsel, Michael M. Phillips, and

announced ready.. Paula M. Miller, Defendant, appeared in person and prose. After review of

the pleadings, presentation of evidence, and argument of counsel, it is the opinion of this Court

that the Motion to Abate is not well taken and should be DENIED.

       IT IS ORDERED that Paula M. Miller's Motion to Abate this proceeding is hereby

DENIED.

       The Court further finds JAS Family Limited Partnership #4 LTD's Motion for Emergency

Relief regarding three filed Lis Pendens and an Amendment of the September 19, 2005, Lis

Pendens by an Affidavit of Adverse Possession filed on August 29, 2011, is well taken and

should be GRANTED.

       IT IS THEREFORE ORDERED that the notices of Ljs Pendens that were filed by Paula

M. Miller should be released and be of no further force and effect, described as follows:




                                                                                            14132
       1. Notice of Lis Pendens filed on or about August 25, 2003, recorded under document

           number 2003053083 of the Official Public Records of Brazoria County, Texas (See

           Exhibit "A" attached hereto and incorporated herein for all purposes);

       2. Notice of Lis Pendens filed on or about September 19, 2005, recorded under

           document number 2005054235 of the Official Public Records of Brazoria County,

           Texas by Plaintiff, Paula M. Miller (See Exhibit "B" attached hereto and incorporated

           herein for all purposes)~

       3. Notice of Lis Pendens filed on or about June I 0, 2013, recorded under document

           number 2013027728 of the Official Public Records of Brazoria County, Texas by the

           Defendant, Paula Miller (See Exhibit "C" attached hereto and incorporated herein for

           all purposes); and

       4. Affidavit of Adverse Possession executed by Paula M. Miller as a claim recorded

           under document number 2011035377 of the Official Public Records of Brazoria

           County, Texas purporting to supplement the Original Document filed with the wrong

           title of Notice of Lis Pendens Lien documer:tt number 2005054235 (See Exhibit "D',

           attached hereto· and incorporated herein for all purposes).

       IT IS FURTHER ORDERED that the following three "Release of Lis Pendens" and the

Release of Affidavit of Adverse Possession all attached as Exhibit       "E~'   hereto shall be executed

by Paula M. Miller immediately after her receipt of notice of entry of this Order by the District

Clerk of Brazoria County, Texas.

       IT IS FURTHER ORDERED that JAS Family Limited Partnership #4 LTD acting by and

through its managing member, James A. Prince shall tender into the registry of this Court the

amount equal to one .. half (1/2) of all sums due and payable to "JAS Family Limited Partnership
                                                                 :.#!h!:fsgt   ••




#4 LTD'' after deduction of closing costs, commissions, and encumbrances against the subject

property have been fully paid, said sum to be deposited within seventy-two (72) hours of the

receipt of such sales proceeds. The subject property is described as follows:

       LOT 28, IN BLOCK 3, OF SOUTHDOWN, SECTION 3, A SUBDIVISION IN
       BRAZORIA COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT
       THEREOF RECORDED IN VOLUME 17, PAGE 153 OF THE MAP AND/OR
       PLAT RECORDS OF BRAZORIA COUNTY, TEXAS.

                                                                        6~
       SIGNED this      ~1 day of        ~4c \1\&c'f              '201'}'.




                                                     TERRI TIPTON HOLDER
                                                     JUDGE PRESIDING
                                                     149TH JUDICIAL DISTRICT COURT




APPROVED:

THE MICHAEL M. PHILLIPS LAW FIRM,      PC



MICHAEL M. PHILLIPS




PAULA M. MILLER
'I




            03 053083

                                                          Ncmce OF US PENQFHS


            STATE OF TEXAS
            COUtlTY or BRAZORIA                   •


                NOTICE IS HEREBY GNel of U. PendlfJIII w.mlng b:1 fhtl pUblic hat the titf• Is
            .ubjac:t mUtfgatlon. ibla ~~ ltwD"'- ttil W. and IINb t.a ldbJish lion          a
            lntwellt or ....0 tr::a •nti:lln:ll b)' ~Jaa~.qe ·• JM!;!lanlc'a or m~'* lien or
            t::har;a cr •tiCUmbrance a;alnat I'Nf p-opMy a~ In Bruoria County, Ts1411
            a.nd dami~ .. foiiCI!Ml
            .     LOT 'IWEflTY.aGHT (21), BL.Qr;K THfU:E (3), SOUT'HDOWN SECTION

·-·-·····--····. ·······-···=~.:=r~j_~~~~!~:i~lliA
                    MAJ:I
                 OR P.LAT nn:RSJF, RECoRDEe 1
                                                   . . . . . . ....... ____ .... ___
                                                                 IN YOUJ~-17 PAGE 153 AND 164 OF :rHE
                                                                                                                   _,_,                             ,       _,              ,,       ···-·--·------··...... .
            PlAT RECORllS OF BAAZOIUA COUNif, Tt:XAB.
                                                                                                        •   .. •   0   •   • • •   •   ••• •   ••   •   •    •   •   '~ •   •    •   '.   •   •   •   • . . .. •   -   ..   ••• •   •   •   •   •
                                                                                                                                                                                                                                                     . . ··!-··




            STATE OF TEXAS
                                                  •        KNpW AU. P'ERSONS BY 11iESE PRESENTS:                                                                                                                                                         ,·
            COUNTY OF BRAZORIA                    •




                                  •   f   I   '       ~




                                                                                                                                                            EXHIBIT " 11
                                                                                                                                                            PAGEl~
                                                                                                                                                                                                                                                II
                                                   ·j




                                                                        _ -- ·---··
                                                                       . ........,.




----,
      •r
      .t

    ·..
                  ~~~ ~-~~)~~~--------------------------------~
                                                               •••••••-•u •••-.. ••••• ,.. ,..,,.,. ...._ _ ,, _ _ , '"""''' .. __,..._,,, .. ,.~.-~•••••--.- ........r••••--•••••••••-••••-----




            FILED FOR RECORD
           lUJ A~2S A !lo 15

             ~~
            P,AlDftll COil~




                               ..   ~~   .· ....        ,..                                                                                                                               I
                                                                                                                                                                                         r
                               ~
                                    "·             , ~.   ~




                                                                                                                                                                                          I




                                     ~                        ----- ·-----
i'                                                                                                                                                        •j




                                      .
                                      .....
                                                               NOTICE OF LIS PENDENS
                          STATE OP' TEKAS                                )(
                                                                         X
------------~~~~BRAZOXY~~------~~--------------------------------------------------+-

                             NOncE IS HEREBY GIVEN that the nndmign~ Pmll. M. MIJlcr• claims Icgal and~ title ro
                          aid premises byfinanciai ~ ~ adverso poucslirm. and as conmmni1y~ ouffim:d by
                          the Ins of& ~ ofTc:m, tbmDgh Jml1liage IIIJd 1blt the title is lilbjcc:t1D !.itigatiaa fir legal title lltJdlor .
                          for a di'Yarcc ICiiol1 or dil:scilofhm af~ 1»twc= limll M. MIDcr IUI.dJamcs A. PriDcc f'ammlly
                          known 111 James A. Smiih or aquitlhle Qv1l ~

                                   Tho action fnvolvtls the titlo zmd loeb tD cstabJhh a. lien imc:n::st cr sccb to enforce by 1breciosure a
'"--··· ..... .,, _____ ., ... --~!a or..lOIIIt:r:dal.man'!s.&n Cl' c:bargc.or.enamib:rmcc.agaim:tn:al.propcrty.s.it:ostad in~-------· ............ _..________ ..,_____ .. .
                                ·Cmmty, TCXB5 and dcscribcd as follo~ · · -                                                                  - - ·· -

                      ....... LOJ..t:\.V.EN'l'Y:--mmiT (28), ln.OC.K: 'ITIRBB.(3), SOUlliDDWN sECTION :r.aRFB (I U) A...... .. .. .. .... .
                          SUBDIVISION OF' SS.0611 ACRES OUT OF H.T. & 'B. U. SUR.V:RY, SECTION #I, ADSIXACT 310.
                          BRAZDRIA COUNTY, TEXAS. ACCoRDlNG 1'0 'mE MAP Oll PLAT TB:EREOF, kECOIU>ED IN
                          V!;>LUMB 17. PAGE 153 AND 154 OF mE PLATlECORDS OFBRAZOlUA COUNTY, l'BXAS..




                                                                                                                                                        ......
                         SfATE OF 'I'EXAS                      X
                                                               )(
                         COUNTY. OF BRAZORIA                   X
.......... ' ........_..   __..   , ,,,.,,   ____,.._,_..:...._.   _,,   ____ __ _.....
                                                                               ,   ..     _,_~   _,...,,_ ...   _...........-   .............- .....................................:.... , .._, __ .._-:-·· . ·--·-:--·---·..···.......:.......... _.

                                                                                                                                                                        .................. ·····-··"···
                                                                                                                                                                                             I
                                                                                                                                                                                                        ..... _................._., .. .   . .. ··I·




                                                                                                                                                                                                       EXHIBITd'.
                                                                                                                                                                                                       PAGE~O
                                                                                                                                                                                                                                      ~:£.
                                                                                                                                                                                                                                        .


                                                                                                                                                                                                                               ...               i
                                                                                                                                                                                                                                             ~.-
                                                                                                                                                 '!




                                                                             22J130Z7728 LP
                                                                             Tol.aJ Pa;es: 2                               PC
             ·..
         .
                                                                             IIi F.~l'irr•Jffw.I!JNJfiPl~~~,«NU:CI!IWi II ITI
                    STATE OF TEXAS                                    §
                                                                      §        KNOW ALL BY THESE PRESENTS:
                    COUNTY OF BRAZORIA                                §

---------------------------N~€E6~~PENfliV·~----------------------------------~


                    NOTICE IS HEREBY GIVEN that there is pending in the FirSt Comt of Appeals, HOllStony

                    Harris, Co1lllfy, Texas, a certain action and snit, styled Paula Miller v James Prb:tce m James

                    Smiih.lliiOlhcrcd 01-13...00243-CV, whcrcinPanla Milli:l; is P~ and James Prmce aka
  . --····. ···----.---..!~ Sdis~ tfud~-~is ~~·fu'in:v~~ ~- fu~~lvcs. ~-~-· -·----........__. ..-·-·--... ··· ...... ·-. ·
     .. · · ..... .. .. ·located:·in B!RZOI'ia·County;Texas w.I:Uch is descri&c,Hn wit below; 1hat said ·pl.ain1iffassatS .... · · · .. •·

                    ownership in such. suit in 1imt Pla4Uiff is seeking to acquire certain rights and title thereto. Notice

                    ofLis Pendens concerning the prOperty at

                    Property 10:        .250405                                  Legal          S0011iDOWN SID, IJLOCK3, WT
                                                                                 Oe&crip!ioo:   .28 SEC 3., Alll1D HT &B
                    Addreas:            3530 CHAlWOOO DR
                                        PEARLAND, TX n5B4

                    ~ood:               SOUTHDOWN ORlGINAL 1m AND
                                        OLDER
                    Nel;hbo_rhaod CD:   S76SS.O




                   Retom afta' filing 1o: ~Miller, P.O. Box 9g1013, Houston, TX 77098



                                                                                                                                             .        \ I
                                                                                                                                                      t
                                                                                                                                             .··aHIB\1"-- I "
                                                                                                                                              PAGE_L_.OFL
                                                                    2013027728       Page 2 of 2

                                       FILED and RECORDED
               Instrument Number: 2013027728
               FUing and Recording Date: 06/1012013 04:03:20 PM Pages; 2 Racordlng Fee: $21.0C1
·-------tf-+.ltere~iinstnmrent·warFJtED'"O'If1lw1l~mestamp                                   arson an
               RECORDEO In the OFFICIAL PUBLIC RECORDS of Brazoria Courrty, lexas.




          - . .ANY PR6Visi6N'coNiAiNEifiN AN'f·noeuMENrWHicH Rffim1cts "iHE's:A.iE, RENrAL. oit'ti8Eoi= .. . .. . .. ...... .... . . .. ...
              11-tE REAL PROPERlY OESCRIBEO THEREIN E3ECAUSE OF RACE OR CO~OR ]S INVALID UNDER
              FEDERAL. LAW AND IS UNENFORCEABLE.

              DO NOT DeSTROY ... Warning, this document Is part of the Official
              Public Record.                                                                                                                      I
                                                                                                                                                • !


              tclerk-megan




                                                                                                                                                 I
                                                                                                                                                 l
                                                                                                                                                 i
                                                                                                                                                 I
                                                                                                                                                 Ii
                                                                                                                                                 I
                                                                                                                             EXHIBIT 11       ~ l     II

                                                                                                                            PAGE_£_0F0][00_
                                                       _I




                                                                                                   '
                                                                                                       .!   I



"

                           AFFIDAVIT OF ADVERSE POSSESSION
                                                                                         . e,
     STATE OFiEXAS                    §
                                      §           KNOW ALL BY THESE PRESENTS~
     COUNTY OF BRAZORIA               ~




     Legal: LOTTWENTY-EtGHT (28), BLOCK THREE (3), SOUTI-IDOWN SECTION
    THREE (111) A SUSDMSJON OF 55,0617 ACRES bUT OF H.T.& B. RR SURVEY,
     SECTION 11, ABSTRACT 310, BRAZORIA COUN1Y, TEXAS, ACCORDING TO TiiE
     MAP OR PLAT THEREOF, RECORDED IN VOLUME 17, PAGE 153AND 1540FTI-ffi
     PlAT RECPRDS OF BRAZDRJA COUNTY, TEXAS.

     STAlE OF TEXAS                   §
                                      §
    COUNlY OF·BRAZORIA                §

       BEFORE M~ the undersigned ~uthortty, on this day personalty appeared Paule M.
    Miller, known to ba to be fhe person whose name Is subsoribed fo the foregofng
    tnstroment, and aokncmledged to me that she executed the same for ihe purposes and
    consideration therein expre~ed.
                                                                                                        i
                                                                                                        i.
                                                                                                        I

                                                                                                       II·
                   ~ ~~nd and se~ of office on this ~day .of August, 2011.
                                                                                                        r

    Given Under,

                                            ~!UbluW~
                                          Notary signature




    Retum fu:




                                                                                                       I
                                                                                                       i.



                                                                                            EXHI5::!~·
                                                                                            PAGE   .            ~---~t
                                                                                                                     I
                                  ..!                                                                                                                                                       I
                                                                                                                                                                                            I



                                                                                                                                                               I
                                                                                                                                                               I
                                                                                                                                                               I
                                                                                                                                                               I
                                                                                                                                                               I
                                                                                                                                                                I
                                                                                                                                                                I I
                                                                                                          -·. ,_,. .............- ..... ·:-·-· . ... ·----·:· . ·j-- ... .:!-··:::
                                                                                                                                              ~            ~                         ....i,_,
                                                                                                                                                                                            iI
                                                                                                              ..................................l. .           1
                                                                                                                                                                                            I
                                                                                                                                                                                            I
                                                                                                                                                                                           ·I··




                                                                                                                                                                                        i.


                                                                                                                                                                                       Il




                                                                                                                                                            . . p lr-I
--··--·----- --··- .. ·-··   ,-- .. ---·····-'-·--·-·----   --·-- ·-   -- ...... -· -·   --· .. -· ·------- -··-
                                                                                                                                              eXHIB~'- "'f
                                                                                                                                             pAGE                  ·----.-'i'
                                                                                                                                                                                2)                  .
                                                                                                                                                                    . i-== I.
                                                                                                                                                                          I                     •

                                                                                                                                                                                       t
                             RELEASE OF LIS PENDENS


THE STATE OF TEXAS
                                             KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF BRAZORIA


       THAT the undersigned, of the County of Brazoria and State of Texas, Holder of
that certain Lis Pendens styled "PAULA M. MILLER vs, JAMES A SMITH, SMITH
LIMITED PARTNERSHIP #4 LLC OR JAMES A. PRINCE", in Brazoira County,
Texas, said suit further described in Notice of Lis Pendens filed for record in the Office of
the County Clerk of Brazoria Counly, Texas, on AUGUST 25, 2003, under County
Clerk's File No(s). 2003053083, against the property described as follows:

       LOT 28, IN BLOCK 3, OF SOUTHDOWN, SECTION 3, A
       SUBDIVISION IN BRAZORIA COUNTY, TEXAS, ACCORDING TO
       THE MAP OR PLAT THEREOF RECORDED IN VOLUME 17, PAGE
       153 OF THE MAP AND/OR PLAT RECORDS OF BRAZORIA
       COUNTY, TEXAS.

       FURTHER, for a good and valuable consideration paid to the undersigned, the
receipt of which is hereby acknowledged, the undersigned has RELEASED AND
DISCHARGED, and by these presents hereby RELEASES AND DISCHARGES the
above described property from said Lis Pendens and lawsuit.


       EXECUTED this _ _ _ _ day of _ _ _ _ _ _ _ _ _, 2013.


                                              PAULA M. MILLER


                                              By:_ _ _ _ _ _ _ _ _ _ __
                                              Name: _ _ _ _ _ _ _ _ _ _ __
                                              Title:_ _ _ _ _ _ _ _ _ _ __

THE STATE OF TEXAS

COUNTY OF ________

      ·This instrument was acknowledged before me on _ _ _ _ _ _ _ __
2013, by PAULA M. MILLER.


                                              Notary Public, State of Texas
                                              My Commission Expires: - - - - - -




                                                                                                EXHlBIT' £ "
                                                                                                PAGE_L._Of__L.
                              RELEASE OF LIS PENDENS


 THE STATE OF TEXAS
                                             KNOW ALL MEN BY THESE PRESENTS:
 COUNTYOFBRAZORIA


         THAT the undersigned, of the County of Brazoria and State of Texas, Holder of
 that certain Lis Pendens styled "PAULA M. MILLER vs. JAMES A. SMITH a/k/a
 JAMES A. PRINCE'\ in Brazoira County, Texas, said suit further described in Notice of
 Lis Pendens filed for record in the Office of the County Clerk of Brazoria County, Texas,
 on SEPTEMBER 19, 2005, under County' Clerk's File No(s). 2005054235, against the
· property described as follows:

         LOT 2&, IN BLOCK 3, OF SOUTHDOWN, SECTION 3, A
         SUBDIVISION IN BRAZORIA COUNTY, TEXAS, ACCORDING TO
         THE MAP OR PLAT THEREOF RECORDED IN VOLUME 17, PAGE
         153 OF THE MAP AND/OR PLAT RECORDS OF BRAZORIA
         COUNTY, TEXAS.

         FURTHER, for a good and valuable consideration paid· to the undersigned, the
 receipt of which is hereby acknowledged, the undersigned has RELEASED AND
 DISCHARGED, and by these presents hereby RELEASES AND DISCHARGES the
 above described property from said Lis Pendens and lawsuit.


         EXECUTEDthis _ _ _ _ dayof _ _ _ _ _ _ _ ___,2013.


                                             PAULA M. MILLER



                                             By: _ _ _ _ _ _ _ _ _ _ __
                                             Name:. _ _ _ _ _ _ _ _ _ _ __
                                             Title: _ _ _ _ _ _ _ _ _ _ __



 THE STATE OF TEXAS

 COUNTY OF _______

         This instrument was aclrnowledged before me on - - - - - - - - -
 2013, by PAULA M. MILLER.


                                             Notary Public, State of Texas
                                             My Commission Expires:------




                                                                                             EXHIB,T'   ~   I

                                                                                             P.A.GE_2:::._0F_k_
                            RELEASE OF LIS PENDENS


THE STATE OF TEXAS
                                           KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF BRAZORJA


       THAT the undersigned, of the County of Brazoria and State of Texas, Holder of
that certain Lis Pendens styled "PAULA MILLER vs. JAMES PRINCE alk/a JAMES
SMITH", Under Cause Number 01-13-00243-CV, in Brazoira County, Texas, said suit
further described in Notice of Lis Pendens filed for record in the Office of the County
Clerk of Brazoria County, Texas, on JUNE 10, 2013, under County Clerk's File No(s).
2013027728, against the property described as follows:

       LOT 28, IN BLOCK 3, OF SOUTHDOWN, SECTION 3, A
       SUBDIVISION IN BRAZORIA COUNTY, TEXAS, ACCORDING TO
       THE MAP OR PLAT THEREOF RECORDED IN VOLUME 17, PAGE
       153 OF THE MAP AND/OR PLAT RECORDS OF BRAZORIA
       COUNTY, TEXAS.

       FURTHER, for a good and valuable consideration paid to the undersigned, the
receipt of which is hereby acknowledged, the undersigned has RELEASED AND
DISCHARGED, and by these presents hereby RELEASES AND DISCHARGES the
above described property from said Lis Pendens and lawsuit.


       EXECUTED this _ _ _ _ day of _ _ _ _ _ _ _ _ _., 2013.


                                            PAULA MILLER



                                            By: _ _ _ _ _ _ _ _ _ __
                                            Name:. _ _ _ _ _ _ _ _ _ _ __
                                            Title:_ _ _ _ _ _ _ _ _ _ __


THE STATE OF TEXAS

COUNTY OF _ _ __

       This instrument was acknowledged before me on - - - - - - - - -
2013, by PAULA MILLER.


                                            Notary Public, State of Texas
                                            My Commission Expires:-~----
             RELEASE OF AFFIDAVIT OF ADVERSE POSSESSION


THE STATE OF TEXAS
                                           KNOWN ALL MEN BY THESE PRESENTS
COUNTY OF BRAZORIA

        THAT the undersigned, of the County of Brazoria and State of Texas, Holder of that certain
Affidavit of Adverse Possession styled "PAULA M. MILLER vs. JAMES A. SMITH a/k/a JAMES
A. PRINCE", in Brazoria County, Texas, said suit further described in correction of a Lis Pendens
filed for record in the Office of the County Clerk of Brazoria County, Texas, on SEPTEMBER 19,
2005, under County Clerk's File No(s). 2005054235, such notice being filed under County Clerk's
File No. 2011035377 (See Exhibit ''1" attached hereto and incorporated herein for all purposes),
against the property described as follows:
       LOT 28, IN BLOCK 3, OF SOUTHDOWN, SECTION 3, A SUBDIVISION IN
       BRAZORIA COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT
       THEREOF RECORDD IN VOLUME 17, PAGE 153 OF THE MAP AND/OR
       PLAT RECORDS OF BRAZORIA COUNTY, TEXAS.
FURTHER, for a good and valuable consideration paid to the undersigned, the receipt of which is
hereby acknowledged, the undersigned has RELEASED and DISCHARGED, and b these presents
hereby RELEASES and DISCHARGES the above described property from said Affidavit of
                                                1
Adverse Possession and lawsuit.
       EXECUTED this _ _ _ day of _ _ _ _ _ _ _ _., 2014.


                                           PAULA M. MILLER

                                           By: - - - - - - - - - - - - - - - - -
                                           Name: ------------------
                                           Title:
                                                ------------------

THE STATE OF TEXAS
COUNTY OF __________

       This instrument W?J.S acknowledged before me on ______________

2014, by PAULA M. MILLER.




                                           Notary Public, State of Texas
                                           My Commission Expires: _ _ __
.••   !                                         •I




                                                             _I




                                                                                                       .. l
                                                                                                             I


                                  AfFIDAVIT OF ADVERSE POSSESSION
                                                                                               ·.. &
           STArE OF TEXAS                   §
                                            §           KNOW ALL BY lliESE PREsENTS:
           COUNTY OF BRAZORIA           .   ~




           Legal= LOT TWEN'TY-EIGJIT (28), BLOCK THREE (S), SDU11-IDOWN SEaTION
          THREE (111) A SUBDMSION OF 55,0617 ACRES bUi OF H.T.& B. RR SURVEYr
          SECTION 11, ABSTRACT 310. BRAZORIA COUNlY, TEX4$, ACCORDING TO THE
          MAP OR PLAT THEREOF, RECORDa> fNVOLUME 17, PAGE 153 AND 1540rlliE
          PlAT RECPROS OF BRAZORIA COUNTY, TEXAS.

          STATEOFTEXAS                      §
                                            §
          COUNlY OF·BRAZDR!A                §

             SEFORE ME; the undersigned authortty, on this day personalfy appeared PaUfa M.
          Miller, known to ba to ba fhe person whose name fs subson"bed ~ the forego)'ng
          tnsfrument, and acknowiedged to me that she executed the sama for the purposes and
          oonslderafion therein expressed.

                                                                                                        I
                                                                                                         i.
                                                                                                         I

                                                                                                        I
                                                                                                        !·
          Given Under,   ~ ry~nd and seal of Dffice on thls _£day .of August, 2011.




          ~tum   to:
.. ~,\d. .... :.~······-··•··-   ·~-. .............. ~·- . . .   ···•·~•p   u...   • ·t·• rltti'ilr?:&•; •t      ···a'tdt:ht6•-··· .. ~-~·l-o4·~~·-............__.---.---•"""•-'*ll"'"'·r'"""a*llloliltftt'"""f"""'---"""?...wo...,i;ooo·,·-·--."-'"'t"""'·""""·)•""'uf•lii••uwli!oiiM!:,....-·...._~.~?t·




                                                                                                                                                                          I .                                      'I



                                                                                            j




                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                   f
           •       r


                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                       ....- .. ·-·-·--.. ·:·-··~· .. ·--·:·:-·1-"' .:1-.. :~ ... l
                                                                                                                                                                                                                                                                   I                          ~-·



                                                                                                                                                                                                                                                                   l                          iI
                                                                                                                                                                                                            . .. .. .. ...... . ........ ...... ·-..j· .. .                                   L




                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               I!
                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               iI


                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               II



                                                                                                                                                                                                                                                                                          l.


                                                                                                                                                                                                                                                                                          I
                                                                                                                                                             STATECif~COUJ'lTY'Of~
                                                                                                                                                             I !:lllill'tlllt .lj,. ~ llld fDiliJialrc k 1 full, !rna.,-,!!
                                                                                                                                                            comrct~=pfcf'fhaDI'f;ni!IJ!CZlnl
                                                                                                                                                            ~~~~=~l~~~gf
                                                                                                                                                            ~~~~
                                                                                                                                                                                                                    an I'll!:
                                                                                                                                                                                                                                              EXHIBIT"
                                                                                                                                                                                                                                            PAGE.JjL